Citation Nr: 0935702	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran testified at a hearing before the Board at the RO 
in May 2008; the undersigned Veterans Law Judge presided.  

This case was remanded by the Board in July 2008 and again in 
January 2009 for additional development of the evidence.  The 
requested development has been completed and the case is now 
ready for final appellate consideration.  

The Board observes that the July 2008 remand also concerned 
the issue of entitlement to service connection for a right 
hand disorder.  However, a rating decision in November 2008 
granted service connection for Dupuytren's contractures of 
the right long, ring, and little fingers, constituting a full 
grant of the Veteran's claim.  The record does not indicate 
that the Veteran has disagreed with either the rating or the 
effective date that was assigned for that disability.  
Therefore, no issue concerning a right hand disorder remains 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that the 
Veteran's current bilateral hearing loss is not due to 
disease or injury incurred during service.  

2.  The greater weight of the evidence shows that the 
Veteran's current tinnitus is not due to disease or injury 
incurred during service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).  

2.  The criteria are not met for service connection for 
tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hearing loss or tinnitus becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The file indicates that the Veteran's service treatment 
records may have been lost in the 1973 fire at the National 
Personnel Records Center.  Following searches for his service 
treatment records and for records from the Surgeon General's 
Office, the only available service record consists of a 
Company Morning Report dated in January 1945 that notes the 
Veteran's promotion to Private First Class.  No treatment 
records were obtained.  

The record indicates that the Veteran was an ammunition 
handler during service and fought in the Ardennes, Rhineland, 
and Central Europe during World War II.  He received three 
Bronze Battle Stars.  The RO conceded that he was exposed to 
acoustic trauma during service.  

In conjunction with his claim, the Veteran identified several 
physicians who had treated him over the years.  The oldest 
records showing any hearing loss are dated in February 1996.  
The examiner noted in March 2000 that the Veteran was wearing 
hearing aids in both ears that were manufactured in 1996, 
although the Veteran reported that he did not wear them 
because they were uncomfortable.  A report dated in March 
2000 noted that the Veteran had recently had an episode of 
right otitis that was treated with antibiotics and he felt 
that his hearing in that ear was decreased.  The record also 
noted the Veteran's report that he had had decreased hearing 
in his left ear for 30-40+ years.  Those records do not 
contain any audiometric data.  


On an authorized audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
35
25
55
75
85
Left
75
80
80
100
110

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear and of 52 percent in the left 
ear.  The audiologist noted that a conductive component of 
the Veteran's left ear hearing loss and asymmetric speech 
discrimination had been described in private reports in June 
1997 and March 2000, as well as on the current examination.  
The VA examiner stated that the Veteran's hearing loss was 
significantly asymmetric, from mild to profound on the right 
and moderately severe to profound on the left, with a 
significant conductive component.  He indicated that the 
severity, extent, and configuration of the loss, as well as 
the type on the left, were not typical of damage due to noise 
exposure.  The examiner concluded that it was less likely as 
not that the Veteran's current hearing loss with tinnitus was 
related to military service and more likely that it was due 
to other causes in the intervening 60 years, such as aging or 
illness.  

In March 2007, the Veteran's private physician submitted a 
report that included his opinion that, "I am sure the 
ringing and hearing loss is, at least, partly related to the 
noise exposure in the Army.  The difference between the 2 
ears is a little more difficult to explain.  He may have had 
a labyrinthitis in his left ear at some point."  

The Board remanded the case in July 2008 to obtain a medical 
opinion that discussed the conflicting medical opinions that 
were already of record.  In August 2008, another VA physician 
examined the Veteran and provided another opinion that stated 
that he could "find no evidence in the medical literature 
that noise damage incurred 60 years ago would produce this 
veteran's rapid deteriorating and asymmetrical hearing loss.  
So it is less likely than not that his current hearing loss 
is related to noise damage during his military service."  
Although the examiner's opinion was helpful, it did not 
provide the discussion of the prior opinions and analysis 
that the Board had requested.  Accordingly, the Board again 
remanded the case in January 2009.  

In April 2009, the same VA audiologist who had seen the 
Veteran in March 2006 again examined him and provided a 
medical opinion that addressed the Board's concerns.  
Audiometric findings on that examination were similar to 
those previously reported.  The examiner's opinion consists 
of a detailed analysis of the recorded history of the 
Veteran's hearing loss and a discussion of the various 
opinions as to the etiology of the hearing loss.  The 
examiner agreed with that portion of the favorable March 2007 
opinion by the Veteran's private physician that indicated 
that part of the left ear hearing loss was likely due to 
labyrinthitis.  But he noted that the private physician had 
not supported the favorable part of his opinion with any 
rationale.  However, the VA audiologist stated that the 
audiometric data obtained on the current examination showed 
that the Veteran's hearing loss had continued to worsen in 
the absence of noise exposure.  He indicated that, "Onset 
and progression of hearing loss years after exposure has 
ended is not typical of damage due to acoustic trauma from 
noise exposure."  Finally, the VA examiner concluded that he 
agreed with the previous opinions to the effect that it is 
less likely as not that the Veteran's hearing loss with 
tinnitus resulted from noise exposure during service.  

At the Veteran's Board hearing, he testified regarding his 
exposure to considerable artillery fire during service.  He 
stated that he believed that his tinnitus began shortly after 
World War II, in the 1950's.  The Veteran testified that his 
hearing loss was first brought to his attention when his 
employer in the 1970's suggested he have a hearing 
examination and get hearing aids.  

As noted above, the Veteran's exposure to acoustic trauma 
during service has been conceded.  Further, his current 
hearing loss clearly meets the criteria for hearing loss 
disability, as defined at 38 C.F.R. § 3.385.  The question in 
this case, however, is whether his current hearing loss and 
tinnitus resulted from the acoustic trauma he experienced 
during service.  The record contains one medical opinion, 
from the Veteran's private physician in March 2007, that is 
favorable to his claim.  As discussed by the VA audiologist 
in April 2009, though, the March 2007 examiner did not 
provide any rationale to support his opinion.  

On the other hand, two VA examiners found particularly 
relevant that the Veteran's hearing loss and tinnitus did not 
begin during service, but, rather, several years after his 
separation from service, even by his own report.  Further, 
those two examiners stated that the course and configuration 
of the Veteran's hearing loss were not typical of hearing 
loss due to acoustic trauma.  

The Board has considered the Veteran's self-reported history, 
including his hearing testimony, noting that his statements 
that his hearing loss and tinnitus began several years after 
his separation from service.  The Board accords greater 
probative value to the medical opinions of the VA examiners 
in this case over that of the Veteran's treating physician, 
based primarily on the fact that the VA examiners discussed 
the audiometric findings in some detail and provided adequate 
rationale for their opinions, whereas the private examiner 
provided no rationale.  The Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
expressly rejected a rule that the opinions of private 
treating physicians are entitled to presumptively greater 
weight in evaluating veterans' claims.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993); D'Aries v. Peake, 
22 Vet. App. 97, 107-08 (2008).  

Weighing the medical opinions that have been obtained, the 
Board finds that the greater weight of the evidence shows 
that the Veteran's current hearing loss and tinnitus did not 
result from disease or injury during service, although his 
exposure to acoustic trauma during service has been conceded.  
The Board further finds that the evidence shows that his 
hearing loss and tinnitus were not first manifest within one 
year following his separation from service.  Therefore, the 
criteria for service connection are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an October 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in June 2005.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, including at a hearing.  Also, in May 2007, the RO 
notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claims and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded three VA compensation examinations, 
and private treatment records covering the entire period of 
the appeal have been received.  No further development action 
is necessary.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


